--------------------------------------------------------------------------------

Exhibit 10.11
 
 
SECURITY AGREEMENT
 


SECURITY AGREEMENT, dated as of April 12, 2010 (as it may be amended,
supplemented or otherwise modified from time to time, this "Agreement"), is made
by and among SunPower Corporation, a Delaware corporation, SunPower North
America, LLC, a Delaware limited liability company, and SunPower Corporation,
Systems, a Delaware corporation (collectively, the "Debtors", and each, a
"Debtor"), each having its chief executive office at 3939 North First Street,
San Jose, California 95134, in favor of Deutsche Bank AG New York Branch, as
agent (in such capacity, and together with its successors in such capacity, the
"Administrative Agent") for the benefit of the Secured Parties (as defined in
the Facility Agreement referred to below).
 
R E C I T A L S:
 
A.            The Debtors, the Subsidiary Applicants (as defined in the Facility
Agreement) parties thereto from time to time, the Banks (as defined in the
Facility Agreement) parties thereto from time to time, and the Administrative
Agent, have entered into the Letter of Credit Facility Agreement, dated as of
April 12, 2010 (as the same may be amended, supplemented or otherwise modified
from time to time, the "Facility Agreement").  Subject to the terms and
conditions of the Facility Agreement, the Secured Parties have agreed to provide
a letter of credit facility to the Debtors.
 
B.            The Secured Parties are willing to provide a letter of credit
facility to the Debtors, but only upon the conditions, among others, that the
Debtors shall have executed and delivered to the Administrative Agent, for the
benefit of the Secured Parties, this Agreement and shall have granted to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Collateral to secure the Obligations as herein provided, and the
Debtors have agreed to do so.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.             Defined Terms.  Unless the context otherwise requires,
capitalized terms used in this Agreement without definition shall have the
respective meanings provided therefor in the Facility Agreement.  Furthermore,
capitalized terms used herein that are not defined in this Agreement or in the
Facility Agreement shall have the respective meanings provided therefor in the
New York UCC.  The rules of construction specified in Section 1.03 of the
Facility Agreement shall also apply to this Agreement.  The following terms
shall have the following meanings:
 
"Collateral" shall mean, with respect to any Debtor, all (a) Accounts and
Inventory of such Debtor and (b) Contract Rights, Supporting Obligations,
General Intangibles, and Records to the extent relating to or supporting such
Accounts or Inventory of such Debtor or any Proceeds or products of either
thereof, now owned or at any time hereafter acquired by such Debtor or in which
such Debtor now has or at any time in the future may acquire any right, title or
interest, in each case wheresoever located, and, to the extent not otherwise
included, all
 
 
 

--------------------------------------------------------------------------------

 
 
Proceeds and products of any of the foregoing; provided, however, that
receivables in respect of rebates from U.S. Governmental Authorities sold
pursuant to the Tech Credit Agreement, shall not constitute "Collateral".
 
"Contract Rights" shall mean, with respect to any Debtor, all rights of such
Debtor under contracts and agreements (including those giving rise to an
Account) to which such Debtor is a party or by which it or its assets are bound
("Contracts"), as the same may be amended, supplemented, extended or replaced,
including (a) all rights of such Debtor to receive money or other property
thereunder or in connection therewith, (b) all rights to damages for default or
other violation, and (c) all rights to make waivers, releases, modifications,
and amendments thereto and to exercise remedies thereunder.
 
"General Intangible" shall have the meaning provided therefor in the New York
UCC and shall include all Payment Intangibles.
 
"New York UCC" shall mean the Uniform Commercial Code in effect in the State of
New York on the date hereof.
 
"Obligations" means, with respect to any Debtor, all obligations, liabilities,
and Indebtedness of every nature of such Debtor from time to time owing to the
Administrative Agent or any Bank, under or in connection with the Facility
Agreement or any other Loan Document, in each case whether primary, secondary,
direct, indirect, contingent (including the undrawn amount of each LOC), fixed
or otherwise, including the obligation to provide cash collateral pursuant to
any Loan Document and including interest accruing at the rate provided in the
applicable Loan Document on or after the commencement of any bankruptcy or
insolvency proceeding, whether or not allowed or allowable.
 
"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
 
2.             Grant of Security Interest.  As collateral security for the
prompt and complete payment and performance when due of all of its present and
future Obligations, each Debtor hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to the Administrative Agent, for the benefit
of the Secured Parties, a continuing lien on, and first priority perfected
security interest in, all of such Debtor's right, title and interest in, to and
under the Collateral.
 
3.             Rights of the Administrative Agent; Limitations on the
Administrative Agent's Obligations.
 
(a)    Anything herein to the contrary notwithstanding, each Debtor shall remain
liable under each Contract to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with and pursuant to the terms and provisions of each such Contract.  The
Administrative Agent shall not have any obligation or liability under any
Contract by reason of or arising out of this Agreement or the receipt by the
Administrative Agent of any payment relating to any Account pursuant hereto, nor
shall the Administrative Agent be required or obligated in any manner to perform
or fulfill any of the obligations of any of the Debtors under or pursuant to any
Contract, or to make any payment, or
 
 
2

--------------------------------------------------------------------------------

 
 
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party to any Contract, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.  If the Administrative Agent
shall elect, in its sole discretion, to perform or fulfill any obligations of
any of the Debtors under any Contract, then the Debtors shall not be released
from and shall remain fully liable with respect to each such Contract.
 
(b)    At the Administrative Agent's request, each Debtor shall deliver to the
Administrative Agent all original and other documents evidencing and relating to
the performance of labor or services which created the Accounts, including all
original orders, invoices and shipping receipts and duplicate copies of credit
memoranda.
 
(c)    The Administrative Agent may, at any time after the occurrence and during
the continuance of an Event of Default, after first notifying the applicable
Debtors of its intention to do so, notify account debtors and parties to
Contracts that the Accounts and General Intangibles have been assigned to the
Administrative Agent and that payments shall be made directly to a designated
special account or directly to the Administrative Agent.  Upon the request of
the Administrative Agent at any time after the occurrence and during the
continuation of an Event of Default, each Debtor will so notify such account
debtors and such parties.  The Administrative Agent may at any time in its own
name communicate with account debtors and parties to Contracts in order to
verify with them to the Administrative Agent's satisfaction the existence,
amount and terms of any Accounts or General Intangibles.
 
(d)    The Administrative Agent shall have the right, upon reasonable notice to
the Debtors, to make or cause the Debtors to make, and the Debtors shall make,
in the name of the Debtors and to an address controlled by the Administrative
Agent, test verifications of the Collateral in any reasonable manner and through
any reasonable medium that the Administrative Agent considers advisable, and the
Debtors agree to furnish all such assistance and information as the
Administrative Agent may reasonably require.  Any out-of-pocket costs and
expenses incurred by the Administrative Agent or any Secured Party in connection
with any such test verification shall be borne by the Debtors.  The Debtors, at
their own expense, will furnish, or will cause independent public accountants
satisfactory to the Administrative Agent to furnish, to the Administrative
Agent, at any time and from time to time at reasonable intervals, promptly upon
request, the following reports:  (i) reconciliation of all Collateral, (ii)
aging of all Collateral, (iii) trial balances, and (iv) test verifications of
such Collateral as the Administrative Agent may request.
 
4.             Representations, Warranties and Covenants – General.  Each Debtor
hereby represents and warrants to and covenants and agrees with the
Administrative Agent, from and after the date of this Agreement and until all of
its Obligations are indefeasibly satisfied in full in cash, that:
 
(a)    Good Title, Etc.  Except for the security interest granted to the
Administrative Agent pursuant to this Agreement, such Debtor is the sole owner
of each item of Collateral in which it purports to grant a security interest
hereunder, having good title thereto, free and clear of any and all Liens or
rights of others, except Permitted Encumbrances.  No
 
 
3

--------------------------------------------------------------------------------

 
 
amounts payable under or in connection with any of the Accounts are evidenced by
promissory notes, letters of credit or other instruments which are required to
be delivered to the Administrative Agent in accordance with Section 5(b) hereof
and have not been so delivered.  All Accounts of such Debtor have been
originated by such Debtor and all Inventory of such Debtor has been acquired by
such Debtor in the ordinary course of its business.
 
(b)    No Other Lien.  Except as disclosed in the Facility Agreement, no
security agreement, control agreement, financing statement, initial financing
statement, continuation statement, bailee acknowledgment agreement or equivalent
security or lien instrument covering all or any part of the Collateral exists or
is on file or of record in any public office or will hereafter be created or
filed or recorded in any public office, except in favor of the Administrative
Agent as secured party under the Loan Documents.  Such Debtor has not previously
granted a security interest in any of its property or assets of the types
constituting Collateral hereunder to any Person, except as set forth on Schedule
A hereto, and will not hereafter grant a security interest in any of its
property or assets of the types constituting Collateral, except in favor of the
Administrative Agent as secured party under the Loan Documents.
 
(c)    Perfection.  This Agreement creates a valid and continuing lien on, and
security interest in, all of the Collateral.  Upon appropriate financing
statements having been filed in the offices listed on Schedule B hereto, this
Agreement creates a duly perfected, valid and continuing lien on and security
interest in all of the Collateral with respect to which a security interest may
be perfected solely by filing pursuant to the UCC in favor of the Administrative
Agent, prior to all other Liens and rights of others, and is enforceable as such
as against creditors of and, subject to the provisions of Section 9-320 of the
UCC in effect in any applicable jurisdiction or any similar law generally
affecting the rights of creditors and buyers of goods in the ordinary course of
business, purchasers from such Debtor and as against any owner, lessor or
mortgagee of real property where any of the Inventory is located and any
purchaser of such real property.  All action necessary or desirable to protect
and perfect such security interest under the UCC in such Collateral has been
duly taken, it being understood that the Debtors are not being required to make
any filings or recordings to perfect any security interests in the U.S.
Copyright Office or the Patent and Trademark Office or with respect to any
vehicles or other equipment subject to any jurisdiction's certificate of title
laws.
 
(d)    Name(s) of the Debtors; Chief Executive Office, Etc.  The exact full
legal name of such Debtor as it appears in its certificate of incorporation or
certificate of formation, as applicable, is as set forth in the preamble
hereto.  Except as set forth on Schedule C hereto, such Debtor has had no other
name since its organization, and such Debtor has not changed its identity or
corporate or limited liability company structure (including by way of any
merger, consolidation, acquisition or any change in the form, nature or
jurisdiction of organization).  Except as set forth on Schedule C hereto,
neither such Debtor nor any of its divisions or business units has used any
other names (including trade names, assumed names, or similar appellations) at
any time during the past five (5) years.  The federal tax identification number
and any organizational identification number assigned by the state of
incorporation or organization of such Debtor is as set forth on Schedule C
hereto.  The principal place of business and chief executive office of such
Debtor, and the only place where such Debtor's records concerning the Accounts
and General Intangibles are kept, is, and has been at all times during the prior
four (4)
 
 
4

--------------------------------------------------------------------------------

 
 
months, as set forth on Schedule D hereto.  Such Debtor will not change such
chief executive office or remove such records, except, in each case, to a
location within the continental United States of America, provided that such
Debtor shall have given at least thirty (30) days' prior written notice to the
Administrative Agent thereof and shall have taken such action, at such Debtor's
expense, as the Administrative Agent may deem necessary or desirable under the
UCC to maintain the security interest of the Administrative Agent in the
Collateral at all times fully perfected and in full force and effect.  Such
Debtor will not change its name, identity or structure in any manner which might
make any financing statement filed in favor of the Administrative Agent as
secured party misleading or otherwise ineffective unless such Debtor shall have
given the Administrative Agent at least thirty (30) days' prior written notice
thereof and shall have taken such action, at such Debtor's expense, as the
Administrative Agent may deem necessary or desirable to maintain the security
interest of the Administrative Agent in the Collateral at all times fully
perfected and in full force and effect.  The Debtors will not reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is incorporated or organized as of the date hereof as set forth on
Schedule D hereto unless such Debtor provides written notice to the
Administrative Agent at least thirty (30) days prior to such reincorporation or
reorganization and delivers to the Administrative Agent appropriate lien
searches and financing statements in that new jurisdiction sufficient to confirm
to the Administrative Agent's reasonable satisfaction its continuing security
interest in the Collateral as to which a security interest may be perfected by
the filing of a financing statement; provided, that the foregoing shall not be
deemed to permit any action otherwise prohibited by the Facility Agreement.
 
(e)    Further Documentation.  At any time and from time to time, upon the
written request of the Administrative Agent, and at the sole cost and expense of
such Debtor, such Debtor will promptly and duly execute, acknowledge and/or
deliver any and all such further agreements, applications, certificates,
documents and other papers and take such further actions as may be necessary or
as the Administrative Agent may reasonably deem necessary in obtaining the full
benefits of this Agreement and of the rights and powers herein granted,
including, the filing of any financing statement or any initial financing
statement or continuation statements under the UCC in effect in any United
States jurisdiction  with respect to the liens and security interests granted
hereby.  Such Debtor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.  Such Debtor also hereby
irrevocably authorizes the Administrative Agent, at any time and from time to
time, to file in any filing office in any UCC jurisdiction, any initial
financing statements and amendments thereto, and any such financing statement or
amendment may (i) indicate the Collateral (A) as being of an equal or lesser
scope or with greater detail or (B) in substantially the form of Schedule E, and
(ii) provide any other information required by Part 5 of Article 9 of the UCC,
for the sufficiency or filing office acceptance of any financing statement or
amendment, including, whether such Debtor is an organization, the type of
organization and any organizational identification number issued to such
Debtor.  Such Debtor agrees to furnish any such information to the
Administrative Agent promptly upon the Administrative Agent's request.  Such
Debtor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
 
 
5

--------------------------------------------------------------------------------

 


(f)     Maintenance of Records.  Such Debtor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral, including
a record of any payments received or credits granted with respect to the
Collateral and all other dealings with the Collateral.  Such Debtor will mark
its books and records pertaining to the Collateral to evidence this Agreement
and the security interests granted hereby.  For the Administrative Agent's
further security, each Debtor agrees that the Administrative Agent shall have a
special property interest in all of the Debtor's Records pertaining to the
Collateral and each Debtor shall, on demand of the Administrative Agent, deliver
and turn over copies of any such Records to the Administrative Agent or to its
representatives at any time after the occurrence and during the continuance of
an Event of Default.
 
(g)    Compliance with Laws, Etc.  Such Debtor is in compliance with all
statutes, rules, regulations, orders, decrees and lawful directions of any
Governmental Authority applicable to the Collateral or any part thereof or to
the operation of such Debtor's business (including, the Fair Labor Standards Act
of 1938, as amended (29 U.S.C. § 201 et seq. and all rules and regulations
promulgated thereunder), except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that such Debtor may contest any statute, rule,
regulation, order, decree or direction in any reasonable manner which shall not,
in the opinion of the Administrative Agent, adversely affect the Administrative
Agent's rights or the priority of its security interest in the Collateral if
such Debtor shall maintain on its books and records proper reserves with respect
thereto in accordance with GAAP.  To the best of its knowledge, such Debtor is
not currently the subject of any investigation by any Governmental Authority.
 
(h)    Payment of Obligations.  Such Debtor will pay promptly, when due, all
taxes, assessments and governmental charges or levies in accordance with the
Facility Agreement.
 
(i)      Limitation on Liens on and Dispositions of Collateral.  Such Debtor
will not sell, transfer, license, lease or otherwise dispose of any portion of
the Collateral, or attempt, offer or contract to do so, except in the ordinary
course of business or as permitted by the Facility Agreement (including, but not
limited to, sales of receivables pursuant to the Tech Credit Agreement).
 
(j)      Maintenance of Insurance.  Such Debtor will maintain with financially
sound and reputable companies, insurance policies (i) insuring its Inventory
against loss by fire, explosion, theft and such other casualties as are usually
insured against by companies engaged in the same or similar businesses and (ii)
insuring such Debtor and the Administrative Agent, for the benefit of the
Secured Parties, against liability for personal injury and property damage, such
policies to be in such form and in such amounts and coverages as may be
satisfactory to the Administrative Agent, with losses payable to the
Administrative Agent as loss payee under standard non-contributory "mortgagee",
"lender" or "secured party" clauses.  Such Debtor shall deliver to the
Administrative Agent, as often as the Administrative Agent may reasonably
request, a report of a reputable insurance agent with respect to the
insurance.  All insurance shall (A) in the case of property insurance, contain a
breach of warranty clause in favor of the Administrative Agent, and (B) be
satisfactory in all respects to the Administrative Agent.  Such Debtor will
provide to the Secured Parties at least thirty (30) days prior written notice of
any
 
 
6

--------------------------------------------------------------------------------

 
 
cancellation or non-renewal of (together with a description of any actual or
proposed replacement policy(ies)), or material adverse change to, any insurance
policy described in this paragraph.  So long as no Default has occurred and is
continuing or would occur after giving effect thereto, any cash proceeds of the
insurance described in clause (i) of this paragraph received by the
Administrative Agent as a result of any casualty to any Inventory shall, at the
option of such Debtor, either be applied by the Administrative Agent to the
obligations of such Debtor or be remitted to such Debtor for the purpose of
replacing the Inventory involved, and such Debtor shall apply such proceeds
solely for such purpose.
 
(k)    Notices.  Such Debtor will promptly advise the Administrative Agent, in
writing and in reasonable detail, (i) of any Lien asserted by notice to such
Debtor or adverse claim made against any of the Collateral, (ii) of any material
change in the composition of the Collateral, and (iii) of the occurrence of any
other event which might have a material adverse effect on the aggregate value,
enforceability or collectibility of the Collateral or on the security interests
created hereunder.
 
(l)     Right of Inspection.  The Administrative Agent and each Secured Party
shall at all times have inspection rights in accordance with the Facility
Agreement.
 
(m)   Information True.  All information with respect to the Collateral set
forth in any schedule, certificate or other writing at any time heretofore or
hereafter furnished by such Debtor to the Administrative Agent or any Secured
Party, and all other written information heretofore or hereafter furnished by
such Debtor to the Administrative Agent or any Secured Party, is and will be
true and correct in all material respects as of the date furnished.
 
5.           Representations, Warranties and Covenants – Particular
Collateral.  Each Debtor hereby represents and warrants to and covenants and
agrees with the Administrative Agent, without prejudice to the provisions of
Section 4 of this Agreement, from and after the date of this Agreement and until
the Obligations are indefeasibly satisfied in full in cash, that:
 
(a)    Accounts.  The amount represented by such Debtor to the Administrative
Agent or any Secured Party from time to time as owing by each account debtor or
by all of its account debtors in respect of the Accounts of such Debtor will at
such time be substantially the correct amount actually and unconditionally owing
by such account debtors thereunder.  Each Account is a bona fide, valid and
legally enforceable obligation of the parties thereto to the account debtor in
respect thereof.  The right, title and interest of such Debtor in any Account is
not subject to any material defense, offset, counterclaim or claim, nor have any
of the foregoing been asserted or alleged against any Debtor or any Account.
 
(b)    Certain Inventory.  If any Inventory of the Debtors shall at any time be
in the possession or control of any warehouseman or other bailee, such person
shall authenticate a record acknowledging that it holds possession of such
Inventory for the benefit of the Administrative Agent as secured party, and
agreeing to act on the Administrative Agent's instructions without the further
consent of the Debtors.  The Debtors agree to promptly deliver to the
Administrative Agent all Documents covering any Inventory of the Debtors.  If
any such Document is not in bearer form it shall be endorsed to the order of the
Administrative Agent before it is delivered to the Administrative Agent.
 
 
7

--------------------------------------------------------------------------------

 


(c)    Inventory.  None of the Inventory is, or has during the prior four (4)
months been, located at any place other than the locations specified in Schedule
F hereto.  Such Debtor will not permit or suffer any of the Inventory to be
located at any place other than the locations specified in such Schedule F
(except for items of Inventory in transit in the ordinary course of business of
such Debtor and items of Inventory sent out on approval in the ordinary course
of business of such Debtor) unless such place is within the continental United
States of America, the Administrative Agent shall have received sixty (60) days'
prior written notice thereof and such Debtor shall have taken such actions, at
such Debtor's expense, as the Administrative Agent may deem necessary or
desirable to maintain its security interest in such Inventory at all times
following such change of location fully perfected, first priority and in full
force and effect.
 
(d)    Limitations on Modifications of Contracts, No Waivers, Extensions.  Such
Debtor will not, without the written consent of the Administrative Agent, (i)
except in the ordinary course of business, amend, modify, terminate or waive any
provision of any Contract in any manner which might materially adversely affect
the value of the Account related thereto as Collateral, or (ii) except in the
ordinary course of business, fail to exercise promptly and diligently each and
every material right which it may have under each Contract.  After the
occurrence and during the continuance of an Event of Default, such Debtor will
not, without the Administrative Agent's prior written consent or in the ordinary
course of business, (i) grant any extension of the time of payment of any of the
Accounts, (ii) compromise, compound or settle the same for less than the full
amount thereof, (iii) release, wholly or partly, any Person liable for the
payment thereof, (iv) allow any credit or discount whatsoever thereon other than
trade discounts granted in the normal course of business, or (v) fail to deliver
promptly to the Administrative Agent a copy of each material demand, notice or
document received by it relating in any way to any Account or Contract in
respect thereof.
 
6.           The Administrative Agent's Appointment as Attorney-In-Fact.
 
(a)    Each Debtor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent (including a receiver) thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Debtor and
in the name of such Debtor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives the Administrative Agent the power and
right, on behalf of such Debtor, without notice to or assent by such Debtor, to
do the following:
 
(i)     to pay or discharge taxes or Liens levied or placed on or threatened
against the Collateral, to effect any repairs or any insurance called for by the
terms of this Agreement and to pay all or any part of the premiums therefor and
the costs thereof;
 
(ii)    to ask, demand, collect, receive and give acquittances and receipts for
any and all monies due and to become due under or arising out of any Account or
General Intangible and, in the name of such Debtor or its own name or otherwise,
to take possession of and endorse and collect any checks, drafts, notes,
acceptances or other documents
 
 
8

--------------------------------------------------------------------------------

 
 
or instruments for the payment of monies due under or arising out of any Account
or General Intangible and to file any claim or to take any other action or
proceed in any court of law or equity or otherwise as deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such monies due
under or arising out of any Account or General Intangible whenever payable;
 
(iii)   (A) to direct any party liable for any payment under or arising out of
any Account or General Intangible to make payment of any and all monies due and
to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct, (B) to receive, open and dispose of all mail
addressed to such Debtor and to notify postal authorities or delivery services
to change the address for delivery thereof to such address as may be designated
by the Administrative Agent, and (C) to receive payment of and receipt for any
and all monies, claims and other amounts due and to become due at any time in
respect of or arising out of any Collateral;
 
(iv)   (A) to sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other documents
relating to the Collateral, (B) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any part thereof and to enforce any other right in
respect of any Collateral, (C) to defend any suit, action or proceeding brought
against such Debtor with respect to any Collateral, (D) to settle, compromise or
adjust any suit, action or proceeding described above and, in connection
therewith, to give such discharges or releases as the Administrative Agent may
deem appropriate, and (E) generally to do, at the Administrative Agent's option
and such Debtor's cost and expense, at any time or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent's security interest
therein, in order to effect the intent of this Agreement, all as fully and
effectively as such Debtor might do; and
 
(v)    to execute, acknowledge, deliver and record or file all documents or
instruments which may be necessary or desirable to preserve and perfect the
Administrative Agent's security interest in any Collateral including any
financing statement or amendment to or continuation thereof, and any amendment
to the Schedules attached hereto.
 
Such Debtor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
(b)    The powers conferred on the Administrative Agent hereunder are solely to
protect its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers.  The Administrative Agent shall be accountable only
for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to any Debtor for any act or failure to act.
 
(c)    Each Debtor also authorizes the Administrative Agent, at any time and
from time to time, to execute, in connection with any sale or sales provided for
in Section 8(b) of this Agreement, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.
 
 
9

--------------------------------------------------------------------------------

 


7.             Performance by the Administrative Agent of the Debtors'
Obligations.  If any Debtor fails to perform or comply with any of its
agreements contained herein and the Administrative Agent, as provided for by the
terms of this Agreement, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, or if the Administrative Agent
shall take action pursuant to Section 6 of this Agreement, the costs and
expenses of the Administrative Agent incurred in connection therewith, together
with interest thereon at the applicable interest rate provided for in the
Facility Agreement, shall be payable by such Debtor to the Administrative Agent
on demand and shall constitute Obligations of such Debtor secured hereby.
 
8.             Certain Remedies; Rights Upon Default.
 
(a)    If an Event of Default shall occur and be continuing, upon the request of
the Administrative Agent, each Debtor shall deposit with the Administrative
Agent, promptly when collected, all Proceeds, whether consisting of checks,
notes, drafts, bills of exchange, money orders or other items, received in
payment of any Collateral or on account of any Contract and in precisely the
form received, except for such Debtor's endorsement when required, in a special
bank account maintained by the Administrative Agent, subject to withdrawal only
by the Administrative Agent as hereinafter provided, and until so turned over,
such Proceeds shall be deemed to be held in trust by such Debtor for and as the
Administrative Agent's property and shall not be commingled with such Debtor's
other funds.  Such Proceeds, when deposited, shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided.  In no event shall any checks, drafts or
other items which are deposited into such special account pursuant hereto
constitute final payment unless and until such items have been collected.  Any
and all such Proceeds so received by the Administrative Agent (whether from such
Debtor or otherwise) shall be applied in whole or in part by the Administrative
Agent against all or any part of such Debtor's Obligations, in such order as the
Administrative Agent may in its sole discretion elect.  Any balance of such
Proceeds held by the Administrative Agent and remaining after payment in full of
all of such Obligations shall be paid over to whomsoever may be lawfully
entitled to receive the same.
 
(b)    If an Event of Default shall occur and be continuing, then, in addition
to all other remedies granted to it in this Agreement or in any other instrument
or agreement securing, evidencing or relating to the Obligations, the
Administrative Agent may exercise all rights and remedies of a secured party
under the UCC and under any other applicable law.  Without limiting the
generality of the foregoing, each Debtor expressly agrees that in any such event
the Administrative Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of the
time and place of a public sale or the time after a private sale) to or upon
such Debtor or any other Person (all and each of which demands, advertisements
and/or notices are hereby expressly waived to the fullest extent permitted by
applicable law), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase or sell or otherwise dispose of and deliver
such Collateral (or contract to do so), or any part thereof, in one or more
parcels at public or private sale or sales, at any exchange or broker's board or
at any of the Administrative Agent's offices or elsewhere at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  The
 
 
10

--------------------------------------------------------------------------------

 
 
Administrative Agent or any Secured Party shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales to purchase the whole or any part of such Collateral so sold, free
of any right or equity of redemption in the Debtors which right or equity of
redemption is hereby waived and released to the maximum extent permitted by
applicable law.  In connection with any sale or other disposition of all or any
part of the Collateral, the Administrative Agent may comply with any applicable
state or federal law requirements and/or disclaim warranties of title,
possession, quiet enjoyment or the like without affecting the commercial
reasonableness of such sale or other disposition.  Each Debtor further agrees,
at the Administrative Agent's request, to assemble the Collateral and to make it
available to the Administrative Agent at such places as the Administrative Agent
shall reasonably select, whether at such Debtor's premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all costs
and expenses of every kind incurred in connection with the foregoing or
incidental to the care, safekeeping or otherwise of any or all of the Collateral
or in any way relating to the rights of the Administrative Agent hereunder,
including reasonable attorneys' fees and legal expenses, to the payment in whole
or in part of the applicable Debtor's Obligations, in such order as the
Administrative Agent may in its sole discretion elect, the Debtors remaining
liable for any deficiency remaining unpaid after such application, and only
after so applying such net proceeds and after the payment by the Administrative
Agent of any other amount required by any provision of law, including Section
9-615(a)(3) of the UCC, need the Administrative Agent account for the surplus,
if any, to the applicable Debtor.  To the extent permitted by applicable law,
each Debtor waives all claims, damages and demands against the Administrative
Agent and the Secured Party arising out of the repossession, retention or sale
of the Collateral and neither the Administrative Agent nor any Secured Party
shall under any circumstances be liable for any punitive, consequential, or
other special damages.  The Administrative Agent shall have, with respect to the
Collateral, in addition to any other rights and remedies that may be available
to it at law or in equity or pursuant to this Agreement or any other Loan
Document or any other contract or agreement, all rights and remedies of a
secured party under any applicable law, and it is expressly agreed that if the
Administrative Agent should proceed to dispose of or utilize the Collateral, or
any part thereof, in accordance with the provisions of said law, ten (10) days'
prior written notice by the Administrative Agent to the applicable Debtor shall
be deemed to be reasonable notice under any such provision requiring such notice
(provided that no prior notice shall be required for Collateral that threatens
to decline rapidly in value or that is of a type customarily sold on a
recognized market).
 
(c)    Each Debtor also agrees to pay all costs and expenses of the
Administrative Agent and the Secured Parties, including attorneys' fees and
disbursements, incurred with respect to the collection of any of the Obligations
and the enforcement of any of its rights hereunder.
 
(d)    Except as otherwise specifically provided herein, each Debtor hereby
waives presentment, demand, protest or any notice (to the extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.
 
(e)    The Administrative Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other
 
 
11

--------------------------------------------------------------------------------

 
 
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising.  To the extent that it lawfully may,
each Debtor hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Administrative Agent's rights and remedies under this Agreement or under
any other instrument creating or evidencing any of the Obligations or under
which any of the Obligations is outstanding or by which any of the Obligations
is secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, such Debtor hereby irrevocably waives the benefits of all such
laws.
 
9.             Limitation on the Administrative Agent's Duty in Respect of
Collateral.  Beyond the safe custody thereof, the Administrative Agent shall
have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of it or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto.  Each Debtor shall indemnify, reimburse and save and hold
harmless the Administrative Agent and the Secured Parties and their respective
officers, directors, shareholders, agents, successors and assigns from and
against any and all claims, demands, causes of action, suits or judgments,
whether or not the Administrative Agent or any Secured Party is named as a
party, and any and all costs and expenses in connection with any thereof
(including fees and expenses of legal counsel), for or on account of injury to
or death of any person (including employees and agents of the Debtor), loss of
or damage to property (including the Collateral) and any other liability which
may result from or arise in any manner out of this Agreement or the ownership,
control, management, use or operation of the Collateral, including any breach by
any Debtor of any representation, warranty, covenant or agreement contained
herein or any act done by the Administrative Agent or any Secured Party in
reliance upon any of the foregoing or in connection with any such action or
proceeding relating to any Collateral, except where any such liability arises
solely out of or as the result of the actual possession or control of the
relevant Collateral by the Administrative Agent or its agents or assigns and
except where any such liability arises out of the Administrative Agent's willful
misconduct or gross negligence.  The indemnity contained in this Section 9 shall
continue in full force and effect notwithstanding the full payment of the
Obligations.
 
10.           Security Interest Absolute. The pledges and security interest
created hereby shall be absolute and unconditional irrespective of (a) any lack
of validity or enforceability of the Facility Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any
department from the Facility Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance (other than termination of the
security interest as provided in Section 11) that might otherwise constitute a
defense available to, or a discharge of, any Debtor or guarantor in respect of
the Obligations or this Agreement.
 
 
12

--------------------------------------------------------------------------------

 


11.           Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect notwithstanding that from time to time no Obligations may be
outstanding.  This Agreement shall terminate upon the later to occur of all of
the following: (a) the express written termination of the Facility Agreement in
accordance with its terms (accompanied by a release of any claims asserted by
any party entitled to indemnification thereunder), (b) the termination or
expiration without any pending drawing of each LOC, and (c) the final payment or
satisfaction in full in cash of the Obligations.
 
12.           No Offset.  No offset or claim that any Debtor now has or may have
in the future against the Administrative Agent or any Secured Party shall
relieve such Debtor from paying any amounts due hereunder or from performing any
other obligations contained herein.
 
13.           Notices.  All notices, demands, requests and other communications
provided for or permitted under this Agreement shall be in writing and sent to
the parties hereto in accordance with the provisions of Section 9.02 of the
Facility Agreement.
 
14.           Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
15.           No Waiver; Cumulative Remedies.  No failure on the part of any
Secured Party or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
16.           Successors and Assigns.  This Agreement and all obligations of the
Debtors hereunder shall be binding upon the successors and assigns of the
Debtors and shall, together with the rights and remedies of the Administrative
Agent hereunder, inure to the benefit of the Administrative Agent and the
Secured Parties and their respective successors and assigns; provided that the
Debtors may not transfer or assign its rights and obligations hereunder (and any
such assignment on transfer shall be void).
 
17.           Indemnification.  Each Debtor shall indemnify and hold harmless
the Administrative Agent and each Secured Party for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursement of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent or such Secured
Party in any way relating to or arising out of this Agreement or the
transactions contemplated hereby or the enforcement of any of the terms hereof;
provided that the Debtors shall not be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party.  The agreements in this Section
shall survive the termination of this Agreement.  Each Debtor further agrees to
pay, and to indemnify, save and hold harmless the Administrative Agent and each
Secured Party and their respective successors and assigns from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
excise, sales or other taxes which
 
 
13

--------------------------------------------------------------------------------

 
 
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
 
18.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
19.           Jurisdiction; Waiver of Right to Jury Trial; Other Waivers.
 
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or federal court of the United States of America sitting in
the Borough of Manhattan in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
(b)    EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE).
 
(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York state or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in the Borough of Manhattan in New York
City.
 
20.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement (or any related agreement,
including any amendment hereto or waiver hereunder) by facsimile or e-mail (in a
pdf or similar file) shall be effective as delivery of an original executed
counterpart of this Agreement (or such related agreement).
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Debtors has caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 



 
SUNPOWER CORPORATION
                         
By: 
 
/s/ Dennis V. Arriola
       
Name: 
Dennis V. Arriola
     
Title:
Senior Vice President and Chief Financial Officer
                                     
SUNPOWER CORPORATION, SYSTEMS
                         
By:
 
/s/ Dennis V. Arriola
       
Name:
Dennis V. Arriola
     
Title:
Senior Vice President and Chief Financial Officer
                                     
SUNPOWER NORTH AMERICA, LLC
                         
By:
 
/s/ Dennis V. Arriola
       
Name:
Dennis V. Arriola
     
Title:
Chief Financial Officer





ACCEPTED AND AGREED:
 
DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent




By:
 
/s/ Anthony F. Calabrese
     
Name:
Anthony F. Calabrese
   
Title:
Director



By:
 
/s/ Katrina Krallitsch
               
Name:
Katrina Krallitsch
   
Title:
Assistant Vice President





Signature Page to Security Agreement


 
 

--------------------------------------------------------------------------------

 


Schedule A to Security
Agreement dated as of
April 12, 2010 made by
Debtors in favor of Administrative Agent




Prior Security Interests
 


 
1.
Security interest in equipment evidenced by UCC-1 No. 72900396 filed in Delaware
in connection with indebtedness of the Company under the Company’s Master
Agreement with Cisco Systems Capital Corporation and any schedules appurtenant
thereto.



 
2.
Security interest in equipment evidenced by UCC-1s No. 81644762, 81644770, and
93228381 filed in Delaware filed in connection with indebtedness of the Company
in connection with leasing arrangements with US Bancorp.



 
3.
Security interest in equipment evidenced by UCC-1 No. 82389649 filed in Delaware
in connection with indebtedness of the Company in connection with a leasing
arrangement with Well Fargo Bank, N.A.



 
4.
Security interest in accounts of the Company evidenced by UCC-1s No. 61861277
and 61861301 filed in Delaware in connection with the Company’s factoring
agreement with Technology Credit Corporation.



 
5.
Security interest in certain pledged shares of a subsidiary of the Company
evidenced by UCC-1 No. 93867451 filed in Delaware in connection with a Pledge
Agreement between the Company and Wells Fargo Bank Northwest, N.A., as
Collateral Agent.



***


 
 

--------------------------------------------------------------------------------

 


Schedule B to Security
Agreement dated as of
April 12, 2010 made by
Debtors in favor of Administrative Agent


 
Offices and Jurisdictions for Filing of Financing Statements
 


Name of Debtor
Jurisdiction of Organization
Filing Office
SunPower Corporation
Delaware
Delaware Secretary of State
SunPower Corporation, Systems
Delaware
Delaware Secretary of State
SunPower North America, LLC
Delaware
Delaware Secretary of State
     



 
 

--------------------------------------------------------------------------------

 


Schedule C to Security
Agreement dated as of
April 12, 2010 made by
Debtors in favor of Administrative Agent
 
 
Names; Changes in Corporate Structure; Trade Names; Tax ID No.; Organizational
ID No.
 


Legal Name of Debtor
Prior Names of Debtor or its Divisions
Prior Corporate Structure of Debtor
Federal Tax Identification Number
Organizational Identification Number
SunPower Corporation
SPR Acquisition Corporation
-
94-3008969
3808702 (Delaware)
SunPower Corporation, Systems
PowerLight Corporation
-
20-8248962
4280403 (Delaware)
SunPower North America, LLC
SunPower North America, Inc.
Corporation
20-4600194
3991321 (Delaware)
         



 
 

--------------------------------------------------------------------------------

 


Schedule D to Security
Agreement dated as of
April 12, 2010 made by
Debtors in favor of Administrative Agent




Location of Principal Place of
Business and Chief Executive
Office and of Records Concerning
Accounts and General Intangibles; Mailing Address




Name of Debtor
Principal Place of Business
Chief Executive Office
Location of Records
State of Incorporation/Organization
SunPower Corporation
3939 North First Street
San Jose, CA  95134
3939 North First Street
San Jose, CA  95134
3939 North First Street
San Jose, CA  95134
Delaware
SunPower Corporation, Systems
1414 Harbour Way
South Richmond, CA  94804
1414 Harbour Way
South Richmond, CA  94804
3939 North First Street
San Jose, CA  95134
Delaware
SunPower North America, LLC
3939 North First Street
San Jose, CA  95134
3939 North First Street
San Jose, CA  95134
3939 North First Street
San Jose, CA  95134
Delaware
         



 
 

--------------------------------------------------------------------------------

 


Schedule E to Security
Agreement dated as of
April 12, 2010 made by
Debtors in favor of Administrative Agent


Collateral Description


See Attached.


***


 
 

--------------------------------------------------------------------------------

 
 

                 



UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (font and back) CAREFULLY
A. NAME & PHONE OF CONTACT AT FILER [optional]
       
 
B. SEND ACKNOWLEDGMENT TO: (Name and Address)
        
        
        
        
        
        
        
        
        
        
 
 
 
 
 
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 
1. DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a or 1b) – do
not abbreviate or combine names
 
OR
1a. ORGANIZATION’S NAME
SUNPOWER CORPORATION
 
1b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
1c. MAILING ADDRESS
3939 NORTH FIRST STREET
CITY
SAN JOSE
STATE 
CA
POSTAL CODE
 95134
COUNTRY
 USA
1d. SEE INSTRUCTIONS
      
ADD’L INFO RE
ORGANIZATION
DEBTOR
1e. TYPE OF ORGANIZATION
CORPORATION
1f. JURISDICTION OF ORGANIZATION
DELAWARE
1g. ORGANIZATION ID#, if any
3808702
o NONE
 
2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a
or 1b) – do not abbreviate or combine names
 
OR
2a. ORGANIZATION’S NAME
      
 
2b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
2c. MAILING ADDRESS
      
CITY
      
STATE      
POSTAL CODE
      
COUNTRY
      
2d. SEE INSTRUCTIONS
      
ADD’L INFO RE
ORGANIZATION
DEBTOR
2e. TYPE OF ORGANIZATION
     
2f. JURISDICTION OF ORGANIZATION
     
2g. ORGANIZATION ID#, if any
     
 o NONE
 
3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE or ASSIGNOR S/P) – insert
only one secured party name (3a or 3b)
 
OR
3a. ORGANIZATION’S NAME
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
 
3b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
3c. MAILING ADDRESS
225 FRANKLIN STREET, 24TH FLOOR
CITY
BOSTON
STATE
MA
POSTAL CODE
 02110
COUNTRY
USA
4. This FINANCING STATEMENT covers the following collateral:
   See Schedule A attached hereto and made a part hereof.
    
        
        
        
        
        
        
        
        
        
        
5. ALTERNATIVE DESIGNATION [if applicable]:
LESSEE/LESSOR   CONSIGNEE/CONSIGNOR   BAILEE/BAILOR   SELLER/BUYOR   AG.
LIEN    NON-UCC FILING
6.
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.    Attach Addendum                                           [if
applicable]
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
[ADDITIONAL FEE]                                  [optional]
All Debtors Debtor 1 Debtor 2
8. OPTIONAL FILER REFERENCE DATA
SOS DELAWARE                                             (052529-0177)
(MEA/PMR/CF) doc. # 811383



FILING OFFICE COPY – NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
05/22/02)
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A TO UCC FINANCING STATEMENT




DEBTOR:
SUNPOWER CORPORATION

 
 
3939 NORTH FIRST STREET

 
 
SAN JOSE, CA 95134

 


 
SECURED PARTY:
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

225 FRANKLIN STREET, 24TH FLOOR
BOSTON, MA 02110


This financing statement covers the following types or items of property, in
each case whether now owned or hereafter acquired and whether now existing or
hereafter arising and regardless of where located:
 
All of the Debtor's right, title and interest in and to:
 
(A)           (i)   all Accounts and Inventory of the Debtor and (ii) Contract
Rights, Supporting Obligations, General Intangibles, and Records to the extent
relating to or supporting such Accounts or Inventory of the Debtor or any
Proceeds or products of either thereof, in each case wheresoever located, and,
to the extent not otherwise included, all Proceeds and products of any of the
foregoing; provided, however, that receivables in respect of rebates from U.S.
Governmental Authorities sold pursuant to the Tech Credit Agreement, shall not
constitute collateral hereunder; and
 
(B)           (i)    the Collateral Account and all funds, cash, checks, drafts,
certificates, instruments, Permitted Investments, financial assets, and other
assets deposited or held in or credited to the Collateral Account, and all
security entitlements from time to time credited thereto or reflected therein,
(ii) all interest, dividends, distributions, cash, instruments and other
property received, receivable or otherwise payable or distributed in respect of,
or in exchange for, any of the foregoing, (iii) all certificates and instruments
representing or evidencing any of the foregoing, and (iv) all proceeds of any of
the foregoing.
 
Definitions.
 
Capitalized terms used herein have the meanings specified below.
 
"Account" shall have the meaning provided therefor in the New York UCC.
 
"Administrative Agent" means Deutsche Bank AG New York Branch, in its capacity
as administrative agent for the Banks under the LC Facility Agreement.
 
"Bank" has the meaning given thereto in the LC Facility Agreement.
 
"Cash Collateral Agreement" means the Cash Collateral Agreement dated April 12,
2010 among the Debtor, the Administrative Agent and the Intermediary, as
amended, supplemented or otherwise modified from time to time.
 
"Collateral Account" means one or more collateral accounts established by the
Administrative Agent with the Intermediary, including, without limitation,
"SunPower, DB Admin Agent Collat
 
 
2

--------------------------------------------------------------------------------

 


Acct", Account Number S55321.1, (including any and all subaccounts thereof,
segregated accounts thereunder and successor, replacement or substitute accounts
therefor maintained by the Intermediary for the Agent), pursuant to the Cash
Collateral Agreement.
 
"Contract Rights" shall mean all rights of the Debtor under contracts and
agreements (including those giving rise to an Account) to which the Debtor is a
party or by which it or its assets are bound, as the same may be amended,
supplemented, extended or replaced, including (a) all rights of the Debtor to
receive money or other property thereunder or in connection therewith, (b) all
rights to damages for default or other violation, and (c) all rights to make
waivers, releases, modifications, and amendments thereto and to exercise
remedies thereunder.


"Debtor" means SunPower Corporation, a Delaware corporation.


"General Intangible" shall have the meaning provided therefor in the New York
UCC and shall include all Payment Intangibles.


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision of any thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


"Intermediary" means Deutsche Bank Trust Company Americas, in its capacity as
depositary bank and as securities intermediary.


"Inventory" shall have the meaning provided therefor in the New York UCC.


"Issuing Bank" has the meaning given thereto in the LC Facility Agreement.


"LC Facility Agreement" means the Letter of Credit Facility Agreement, dated as
of April 12, 2010 the Debtor, the Subsidiary Guarantors, the Subsidiary
Applicants parties thereto from time to time, the Banks parties thereto from
time to time, and Deutsche Bank AG New York Branch, as Issuing Bank and as
Administrative Agent.


"New York UCC" shall mean the Uniform Commercial Code in effect in the State of
New York on April 12, 2010.


"Payment Intangible" shall have the meaning provided therefor in the New York
UCC.


"Permitted Investments" shall mean, (i) cash denominated in legal currency of
the United States of America, or (ii) investments in money market funds that (a)
comply with the criteria set forth in Securities and Exchange Commission Rule
2a-7 under the Investment Company Act of 1940, as amended, (b) are rated not
less than AAAm by S&P and Aaa by Moody's, (c) have portfolio assets of at least
$5,000,000,000 and (d) invest only in securities or other obligations
denominated in legal currency of the United States of America.


"Proceeds" shall have the meaning provided therefor in the New York UCC.


"Record" shall have the meaning provided therefor in the New York UCC.
 
"Subsidiary Applicant" has the meaning given thereto in the LC Facility
Agreement.


 
3

--------------------------------------------------------------------------------

 
 
"Subsidiary Guarantor" has the meaning given thereto in the LC Facility
Agreement.


"Supporting Obligation" shall have the meaning provided therefor in the New York
UCC.


"Tech Credit Agreement" means that certain Purchase Agreement dated May 15, 2006
(as amended on October 19, 2006, October 13, 2008, and December 29, 2008), by
and between the Debtor and Technology Credit Corporation.


*********


 
4

--------------------------------------------------------------------------------

 
 

                 



UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (font and back) CAREFULLY
A. NAME & PHONE OF CONTACT AT FILER [optional]
       
 
B. SEND ACKNOWLEDGMENT TO: (Name and Address)
        
        
        
        
        
        
        
        
        
        
 
 
 
 
 
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 
1. DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a or 1b) – do
not abbreviate or combine names
 
OR
1a. ORGANIZATION’S NAME
 SUNPOWER CORPORATION, SYSTEMS
 
1b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
1c. MAILING ADDRESS
 3939 NORTH FIRST STREET
CITY
 SAN JOSE
STATE CA
POSTAL CODE
 95134
COUNTRY
 USA
1d. SEE INSTRUCTIONS
      
ADD’L INFO RE
ORGANIZATION
DEBTOR
1e. TYPE OF ORGANIZATION
CORPORATION
1f. JURISDICTION OF ORGANIZATION
DELAWARE
1g. ORGANIZATION ID#, if any
4280403     
NONE
 
2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a
or 1b) – do not abbreviate or combine names
 
OR
2a. ORGANIZATION’S NAME
      
 
2b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
2c. MAILING ADDRESS
      
CITY
      
STATE      
POSTAL CODE
      
COUNTRY
      
2d. SEE INSTRUCTIONS
      
ADD’L INFO RE
ORGANIZATION
DEBTOR
2e. TYPE OF ORGANIZATION
     
2f. JURISDICTION OF ORGANIZATION
     
2g. ORGANIZATION ID#, if any
     
NONE
 
3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE or ASSIGNOR S/P) – insert
only one secured party name (3a or 3b)
 
OR
3a. ORGANIZATION’S NAME
 DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
 
3b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
3c. MAILING ADDRESS
 225 FRANKLIN STREET, 24TH FLOOR
CITY
 BOSTON
STATE
MA
POSTAL CODE
 02110
COUNTRY
 USA
4. This FINANCING STATEMENT covers the following collateral:
   See Schedule A attached hereto and made a part hereof.
    
        
        
        
        
        
        
        
        
        
        
5. ALTERNATIVE DESIGNATION [if applicable]:
LESSEE/LESSOR   CONSIGNEE/CONSIGNOR   BAILEE/BAILOR   SELLER/BUYOR   AG.
LIEN    NON-UCC FILING
6.
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.    Attach Addendum                                           [if
applicable]
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
[ADDITIONAL FEE]                                  [optional]
All Debtors Debtor 1 Debtor 2
8. OPTIONAL FILER REFERENCE DATA
SOS
DELAWARE                                             (052529-0177)     (MEA/PMR/CF)    doc.
# 811385



FILING OFFICE COPY – NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
05/22/02)


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A TO UCC FINANCING STATEMENT




DEBTOR:
SUNPOWER CORPORATION, SYSTEMS

3939 NORTH FIRST STREET
SAN JOSE, CA 95134


 
SECURED PARTY:
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

225 FRANKLIN STREET, 24TH FLOOR
BOSTON, MA 02110


This financing statement covers the following types or items of property, in
each case whether now owned or hereafter acquired and whether now existing or
hereafter arising and regardless of whether located:
 
All of the Debtor's right, title and interest in and to: (i) all Accounts and
Inventory of the Debtor and (ii) Contract Rights, Supporting Obligations,
General Intangibles, and Records to the extent relating to or supporting such
Accounts or Inventory of the Debtor or any Proceeds or products of either
thereof, in each case wheresoever located, and, to the extent not otherwise
included, all Proceeds and products of any of the foregoing; provided, however,
that receivables in respect of rebates from U.S. Governmental Authorities sold
pursuant to the Tech Credit Agreement, shall not constitute collateral
hereunder.
 
Definitions.
 
Capitalized terms used herein have the meanings specified below.
 
"Account" shall have the meaning provided therefor in the New York UCC.
 
"Contract Rights" shall mean all rights of the Debtor under contracts and
agreements (including those giving rise to an Account) to which the Debtor is a
party or by which it or its assets are bound, as the same may be amended,
supplemented, extended or replaced, including (a) all rights of the Debtor to
receive money or other property thereunder or in connection therewith, (b) all
rights to damages for default or other violation, and (c) all rights to make
waivers, releases, modifications, and amendments thereto and to exercise
remedies thereunder.


"Debtor" means SunPower Corporation, Systems, a Delaware corporation.


"General Intangible" shall have the meaning provided therefor in the New York
UCC and shall include all Payment Intangibles.


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision of any thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


"Inventory" shall have the meaning provided therefor in the New York UCC.


 
 

--------------------------------------------------------------------------------

 


"New York UCC" shall mean the Uniform Commercial Code in effect in the State of
New York on April 12, 2010.


"Payment Intangible" shall have the meaning provided therefor in the New York
UCC.


"Proceeds" shall have the meaning provided therefor in the New York UCC.


"Record" shall have the meaning provided therefor in the New York UCC.


"Supporting Obligation" shall have the meaning provided therefor in the New York
UCC.


"Tech Credit Agreement" means that certain Purchase Agreement dated May 15, 2006
(as amended on October 19, 2006, October 13, 2008, and December 29, 2008), by
and between SunPower Corporation and Technology Credit Corporation.


*********


 
2

--------------------------------------------------------------------------------

 
 

                 



UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (font and back) CAREFULLY
A. NAME & PHONE OF CONTACT AT FILER [optional]
       
 
B. SEND ACKNOWLEDGMENT TO: (Name and Address)
        
        
        
        
        
        
        
        
        
        
 
 
 
 
 
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 
1. DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a or 1b) – do
not abbreviate or combine names
 
OR
1a. ORGANIZATION’S NAME
 SUNPOWER NORTH AMERICA, LLC
 
1b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
1c. MAILING ADDRESS
 3939 NORTH FIRST STREET
CITY
 SAN JOSE
STATE CA
POSTAL CODE
 95134
COUNTRY
 USA
1d. SEE INSTRUCTIONS
      
ADD’L INFO RE
ORGANIZATION
DEBTOR
1e. TYPE OF ORGANIZATION
limited liability company
1f. JURISDICTION OF ORGANIZATION
DELAWARE
1g. ORGANIZATION ID#, if any
3991321
NONE
 
2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME – insert only one debtor name (1a
or 1b) – do not abbreviate or combine names
 
OR
2a. ORGANIZATION’S NAME
      
 
2b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
2c. MAILING ADDRESS
      
CITY
      
STATE      
POSTAL CODE
      
COUNTRY
      
2d. SEE INSTRUCTIONS
      
ADD’L INFO RE
ORGANIZATION
DEBTOR
2e. TYPE OF ORGANIZATION
     
2f. JURISDICTION OF ORGANIZATION
     
2g. ORGANIZATION ID#, if any
     
NONE
 
3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE or ASSIGNOR S/P) – insert
only one secured party name (3a or 3b)
 
OR
3a. ORGANIZATION’S NAME
 DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
 
3b. INDIVIDUAL’S LAST NAME
      
FIRST NAME
      
MIDDLE NAME
      
SUFFIX
      
3c. MAILING ADDRESS
 225 FRANKLIN STREET, 24TH FLOOR
CITY
 BOSTON
STATE
MA
POSTAL CODE
 02110
COUNTRY
 USA
4. This FINANCING STATEMENT covers the following collateral:
   See Schedule A attached hereto and made a part hereof.
    
        
        
        
        
        
        
        
        
        
        
5. ALTERNATIVE DESIGNATION [if applicable]:
LESSEE/LESSOR   CONSIGNEE/CONSIGNOR   BAILEE/BAILOR   SELLER/BUYOR   AG.
LIEN    NON-UCC FILING
6.
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
ESTATE RECORDS.    Attach Addendum                                           [if
applicable]
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
[ADDITIONAL FEE]                                  [optional]
All Debtors Debtor 1 Debtor 2
8. OPTIONAL FILER REFERENCE DATA
SOS
DELAWARE                                             (052529-0177)     (MEA/PMR/CF)    doc.
# 811384



FILING OFFICE COPY – NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.
05/22/02)


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A TO UCC FINANCING STATEMENT




DEBTOR:
SUNPOWER NORTH AMERICA, LLC

3939 NORTH FIRST STREET
SAN JOSE, CA 95134


 
SECURED PARTY:
DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

225 FRANKLIN STREET, 24TH FLOOR
BOSTON, MA 02110


This financing statement covers the following types or items of property, in
each case whether now owned or hereafter acquired and whether now existing or
hereafter arising and regardless of whether located:
 
All of the Debtor's right, title and interest in and to: (i) all Accounts and
Inventory of the Debtor and (ii) Contract Rights, Supporting Obligations,
General Intangibles, and Records to the extent relating to or supporting such
Accounts or Inventory of the Debtor or any Proceeds or products of either
thereof, in each case wheresoever located, and, to the extent not otherwise
included, all Proceeds and products of any of the foregoing; provided, however,
that receivables in respect of rebates from U.S. Governmental Authorities sold
pursuant to the Tech Credit Agreement, shall not constitute collateral
hereunder.
 
Definitions.
 
Capitalized terms used herein have the meanings specified below.
 
"Account" shall have the meaning provided therefor in the New York UCC.
 
"Contract Rights" shall mean all rights of the Debtor under contracts and
agreements (including those giving rise to an Account) to which the Debtor is a
party or by which it or its assets are bound, as the same may be amended,
supplemented, extended or replaced, including (a) all rights of the Debtor to
receive money or other property thereunder or in connection therewith, (b) all
rights to damages for default or other violation, and (c) all rights to make
waivers, releases, modifications, and amendments thereto and to exercise
remedies thereunder.


"Debtor" means SunPower North America, LLC, a Delaware limited liability
company.


"General Intangible" shall have the meaning provided therefor in the New York
UCC and shall include all Payment Intangibles.


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision of any thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


"Inventory" shall have the meaning provided therefor in the New York UCC.


 
 

--------------------------------------------------------------------------------

 


"New York UCC" shall mean the Uniform Commercial Code in effect in the State of
New York on April 12, 2010.


"Payment Intangible" shall have the meaning provided therefor in the New York
UCC.


"Proceeds" shall have the meaning provided therefor in the New York UCC.


"Record" shall have the meaning provided therefor in the New York UCC.


"Supporting Obligation" shall have the meaning provided therefor in the New York
UCC.


"Tech Credit Agreement" means that certain Purchase Agreement dated May 15, 2006
(as amended on October 19, 2006, October 13, 2008, and December 29, 2008), by
and between SunPower Corporation and Technology Credit Corporation.


*********


 
2

--------------------------------------------------------------------------------

 


Schedule F to Security
Agreement dated as of
April 12, 2010 made by
Debtors in favor of Administrative Agent


Location of Inventory


Name of Debtor
Location of Inventory
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
3939 North First Street
San Jose, CA  95134
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
 
CVAR
c/o NAL Worldwide Warehouse
44400 Osgood Road
Fremont, CA 94539
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
 
VAR
c/o McCollister's Transportation
45125 Industrial Drive
Fremont, CA 94538
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
VAR
10672 Jasmine Street
Fontana, CA 92337
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
 
VAR
c/o McCollister's Transportation
1800 Route 130
North Burlington, NJ 08016
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
 
VAR
c/o NAL Worldwide Warehouse
6B Fitzgerald Avenue
Monroe, NJ 08831
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
McCollister's Transportation Group Inc.
4440 E. Elwood Street, Suite 103
Phoenix, AZ 85040
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
VAR
c/o McCollister's Transportation
403 South Airport Boulevard
Aurora, CO 80017
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
 
VAR
c/o McCollister's Transportation
1320 Progress Industrial Boulevard, Suite 500
Lawrenceville, GA 30043
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
DSR Logistics - OAHU
94-144 Leoole Street
Waipahu, HI 96797
SunPower Corporation
SunPower Corporation, Systems
O&M
1414 Harbour Way South

 
 
 

--------------------------------------------------------------------------------

 
 
SunPower North America, LLC
Richmond, CA 94804
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
900-1959 Upper Water Street
Halifax, CN B3J 2X2
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
AMJ Campbell Van Lines
176 Hillmount Road
Markham, CN L6C 1Z9
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
VAR
580 Division Street
Elizabeth, NJ 07201-2003
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
Stagecoach Cartage & Distribution LP
7167 Chino Drive
El Paso, TX 79915
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
NAL/Stagecoach Cartage & Distribution LP
5850 Welch Avenue
El Paso, TX 79915
SunPower Corporation
SunPower Corporation, Systems
SunPower North America, LLC
NAL/Stagecoach Cartage & Distribution LP
300 N Revere
El Paso, TX 79915

 
 
2

--------------------------------------------------------------------------------